Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of September 30, 2021 are under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on September 30, 2021 and January 3, 2022.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 61, 62, 6, 64.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "unit having one or two or more functions selected from a function of distributing particles, a function of classifying particles and a function of conveying particles" in claims 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the language "at least the following intermediate chute tube from among" renders the claim indefinite because the language "from among" is interpreted as setting forth alternatives to be chosen from, however, the rest of the claim language does not appear to set forth alternatives. The scope of the claim is unclear because the claim language does not clearly set forth the elements required by the claim. If the claim is interpreted as requiring a single element, then the prior art teaching any of the elements would anticipate the claim.
Further, the specification, at Paragraph 16, states that the intermediate chute tube is essential. However, as claim 1 uses "from among", the intermediate chute tube is not required by the claim language. Therefore, claim 1 is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
Regarding Claim(s) 1, the language "connected to a subsequent unit" renders the claim indefinite because the language is unclear as to whether the "subsequent unit" is required by the claim language. The "subsequent unit" is recited passively and is not positively recited as part of the chute tube. Further, as the claim is directed to a chute tube, it would imply that the "subsequent unit" is not required by the claim language. The claim language should be amended to clearly set forth those elements required by the claim.
Regarding Claim(s) 6, the claim is considered indefinite because the claim language does not make clear which structure performs which function. For instance, the screen could be interpreted as performing all three functions.
Claims 2-8 are rejected as being dependent upon a rejected base claim.
Claim 9 refers back to the chute tube of claim 1, however, the claim language is unclear as to whether the claim is an independent claim or a dependent claim.  The claim language is unclear as to which limitations from claim 1 are meant to be imported into claim 9. If it is an independent claim, the claim should positively recite all limitations.  If the claim is a dependent claim, the preamble should match that of the claim from which it depends.  Further, the claim should further limit the claim from which it depends. 
If claim 9 incorporates all the limitations of claim 1, then claim 9 is rejected similarly as claim 1.
Claim 10 refers back to the chute tube of claim 9, however, the claim language is unclear as to whether the claim is an independent claim or a dependent claim.  The claim language is unclear as to which limitations from claim 9 are meant to be imported into claim 10. If it is an independent claim, the claim should positively recite all limitations.  If the claim is a dependent claim, the preamble should match that of the claim from which it depends.  Further, the claim should further limit the claim from which it depends.
If claim 10 incorporates all the limitations of claim 9, then claim 10 is rejected similarly as claim 9.
Further, claim 10 is directed to a method, yet does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claims upon which they depend.  If claim 1 is interpreted as only requiring a single element, then claim 2-8 do not further limit claim 1 as the claim limitations are not limiting to all possible alternatives.  Regarding claims 7 and 8, recitations directed toward the material acted upon by an apparatus do not impart patentability to the apparatus; therefore, such recitations are not further limiting. See MPEP 2115. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karthauser (USPN 1947011).
Regarding Claim(s) 1, the claim language "comprising at least the following intermediate chute tube from among" is interpreted as requiring a single element from the recited structure. Based on this interpretation, Karthauser (USPN 1947011) teaches a charging chute tube (7) having a charge inlet of particles (8).
Regarding Claim(s) 7, recitations directed towards the material worked upon by the apparatus do not impart patentability to the claims. The type of particle transported by the chute does not limit the structure of the chute.
Regarding Claim(s) 8, recitations directed towards the material worked upon by the apparatus do not impart patentability to the claims. The type of particle transported by the chute does not limit the structure of the chute.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karthauser in view of West (USPN 4697686).
As claim 1 is unclear as to what elements are required by the claim language, in order to practice compact prosecution, the claim will also be treated as requiring all recited elements.
Regarding Claim(s) 1, Karthauser (USPN 1947011) teaches a chute tube for transferring particles, comprising at least the following intermediate chute tube from among: a charging chute (7) tube having a charge inlet (8) of particles; a discharging chute tube (9, 10) located at a position vertically lower and horizontally different than the charging chute tube; and an intermediate chute tube (6) which can be connected between the charging chute tube and the discharging chute tube in a slanting direction; wherein the intermediate chute tube comprises a groove without steps formed by a combination of a first inclined surface and a second inclined surface, and the groove is of a cross-sectional shape corresponding to two adjacent sides of a triangle. Figure 5 shows a cross-section of intermediate chute tube showing a groove without steps formed by a combination of a first inclined surface and a second inclined surface, and the groove is of a cross-sectional shape corresponding to two adjacent sides of a triangle. Karthauser fails to teach the discharging chute tube is connected to a subsequent unit having one or two or more functions selected from a function of distributing particles, a function of classifying particles and a function of conveying particles. West teaches a chute (1) connected to a unit having a function of distributing particles (2, 3, 5, 6, 7) for dividing a flow a material into multiple flows. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to connect the discharging chute tube of Karthauser to a unit having a function of distributing particles in order to divide the flow of material into multiple flows.
Regarding Claim(s) 3, Karthauser teaches the limitations described above, yet fails to teach an angle formed by the two adjacent sides of the triangle in the cross-sectional shape of the groove is 45 degrees to 130 degrees. However, the adjacent sides do form an angle, as shown. It has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Absent evidence of the criticality of the claimed range, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select the angle formed by the two adjacent sides as engineering expedient to determine the size of the groove.
Regarding Claim(s) 4, Karthauser teaches the limitations described above, yet fails to teach an angle formed between a central axis of the intermediate chute tube and a horizontal direction is in the range of 30 degrees or more and less than 90 degrees. However, the intermediate chute tube does form an angle with the horizontal direction. Further, the angle of the chute tube would affect the speed of material in the chute, along with the angle of repose of the material in the chute. It has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select the angle of the intermediate chute tube as engineering expedient in order to control the movement of material in the intermediate chute tube.
Regarding Claim(s) 6, Karthauser teaches the limitations described above, yet fails to teach the subsequent unit having one or two or more functions selected from a function of distributing particles, a function of classifying particles and a function of conveying particles is a divider, a screen, a conveyor or a combination thereof. West teaches a divider (2, 3, 5, 6, 7). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a divider in order to divide the flow of material into multiple flows.
Regarding Claim(s) 7, recitations directed towards the material worked upon by the apparatus do not impart patentability to the claims. The type of particle transported by the chute does not limit the structure of the chute.
Regarding Claim(s) 8, recitations directed towards the material worked upon by the apparatus do not impart patentability to the claims. The type of particle transported by the chute does not limit the structure of the chute.
Regarding Claim(s) 9, Karthauser teaches the limitations described above, and teaches a particle transfer apparatus having a chute tube, yet fails to teach the chute tube for transferring particles according to claim 1 and the subsequent unit connected to a discharge outlet of the chute tube for transferring particles, the apparatus being capable of transferring particles and performing processes according to the function of the subsequent unit. West teaches the unit connected to the discharge outlet of a chute tube (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a subsequent unit connected to the discharge outlet of the chute tube in order to divide a flow of material into multiple flows.
Regarding Claim(s) 10, Karthauser teaches a method for processing particles using a particle transfer apparatus and teaches a first stage of charging particles to the chute tube for transferring particles (through flange 8) and a second stage of delivering the particles through the intermediate chute tube (6), wherein when the particles pass through the intermediate chute tube in the second stage, all the particles move along the groove formed by the combination of the first inclined surface and the second inclined surface. Karthauser fails to teach the particle transfer apparatus according to claim 9, wherein the subsequent unit is a divider for distributing particles, a screen for classifying particles, a conveyor for conveying particles or a combination thereof, comprising: delivering particles to the divider, the screen or the conveyor, and distributing the particles to each of a plurality of transfer pipes at a desired proportion amount, classifying the particles or conveying the particles, wherein the particles are introduced to the divider, the screen or the conveyor, and thereafter distributed, classified or conveyed. West teaches a subsequent unit, which is a divider (as described above) distributing particles to a plurality of transfer pipes (4). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a divider and deliver the particles to the divider and distribute the particles to a plurality of transfer pipes in order to divide a flow of material into multiple flows.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karthauser in view of West as applied to claim 1 above, and further in view of Japanese Document (JPH068204 U, copy and translation provided by applicant, hereafter '204).
Regarding Claim(s) 2, Karthauser teaches the limitations described above, yet fails to teach a cross-sectional shape of the intermediate chute tube including the groove is selected from: a first form in which one side of a quadrangle is shaped to correspond to two adjacent sides of a triangle; a second form in which a quadrangle is disposed such that any one of the corners is located at a vertically lower position; and a third form in which a triangle is disposed such that any one of the corners is located at a vertically lower position. Karthauser shows a cross-sectional shape of the intermediate chute tube having two inclined sides and a rounded side (see Figure 5). '204 teaches a chute (1) having a groove formed by a combination of a first inclined surface and a second inclined surface, and the groove is of a cross-sectional shape corresponding to two adjacent sides of a triangle (see Figures 2a-2d) such that the material is concentrated in the groove (see Para. 18). Figure 2b shows a form in which a quadrangle is disposed such that any one of the corners is located at a vertically lower position. Further, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select the cross-sectional shape of the chute tube as engineering expedient in order to concentrate material into the groove.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karthauser in view of West as applied to claim 1 above, and further in view of Takasugi et al. (USPN 9334119).
Regarding Claim(s) 5, Karthauser teaches the limitations described above, yet fails to teach one or more flow rectifying plates are arranged on the first inclined surface and the second inclined surface of the intermediate chute tube for narrowing the width of the groove to facilitate the particles flow centrally of the groove. Takasugi et al. (USPN 9334119) teaches a plurality of rectifying plates (64) in a chute (61) arranged to direct particles towards the center of the chute. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide rectifying plates in order to control the direction of movement of the particles in the chute tube.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653